
	
		II
		112th CONGRESS
		2d Session
		S. 2097
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of comprehensive cancer care planning under the Medicare
		  Program and to improve the care furnished to individuals diagnosed with cancer
		  by establishing grants programs for provider education, and related
		  research.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Cancer Care
			 Improvement Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Findings.
					TITLE I—COMPREHENSIVE CANCER CARE UNDER THE MEDICARE
				PROGRAM
					Sec. 101. Coverage of cancer care planning
				services.
					TITLE II—PROVIDER EDUCATION REGARDING PALLIATIVE CARE AND SYMPTOM
				MANAGEMENT
					Sec. 201. Grants to improve health professional
				education.
					Sec. 202. Grants to improve continuing professional
				education.
					TITLE III—RESEARCH ON TOPICS RELATED TO COORDINATION OF CARE,
				SYMPTOM MANAGEMENT, AND PALLIATIVE CARE FOR CANCER PATIENTS
					Sec. 301. Research program.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Individuals with
			 cancer often do not have access to a cancer care system that provides
			 comprehensive and coordinated care of high quality.
			(2)The cancer care
			 system has not traditionally offered individuals with cancer a prospective and
			 comprehensive plan for treatment and symptom management, strategies for
			 updating and evaluating such plan with the assistance of a health care
			 professional, and a follow-up plan for monitoring and treating possible late
			 effects of cancer and its treatment.
			(3)Cancer survivors
			 often experience the under-diagnosis and under-treatment of the symptoms of
			 cancer, a problem that begins at the time of diagnosis and may become more
			 severe with disease progression and at the end of life. The failure to treat
			 the symptoms, side effects, and late effects of cancer and cancer treatment may
			 have a serious adverse impact on the health, survival, well-being, and quality
			 of life of cancer survivors.
			(4)Cancer survivors
			 who are members of racial and ethnic minority groups may face severe obstacles
			 in receiving coordinated cancer care that includes appropriate management of
			 cancer symptoms and treatment of side effects.
			(5)Individuals with
			 cancer are sometimes not provided information about their disease and treatment
			 options that might result in their request for, and engagement in, coordinated
			 care that includes appropriate treatment and symptom management.
			(6)Comprehensive
			 cancer care should incorporate access to psychosocial services and management
			 of the symptoms of cancer and the symptoms of cancer treatment, including pain,
			 nausea, vomiting, fatigue, and depression.
			(7)Comprehensive
			 cancer care should include a means for providing cancer survivors with a
			 comprehensive care summary and a plan for follow-up care after primary
			 treatment to ensure that cancer survivors have access to follow-up monitoring
			 and treatment of possible late effects of cancer and cancer treatment.
			(8)The Institute of
			 Medicine report entitled Ensuring Quality Cancer Care described
			 the elements of quality care for an individual with cancer, including—
				(A)the development of
			 initial treatment recommendations by an experienced health care
			 provider;
				(B)the development of
			 a plan for the course of treatment of the individual and communication of the
			 plan to the individual;
				(C)access to the
			 resources necessary to implement the course of treatment;
				(D)access to
			 high-quality clinical trials;
				(E)a mechanism to
			 coordinate services for the treatment of the individual; and
				(F)psychosocial
			 support services and compassionate care for the individual.
				(9)In its report
			 From Cancer Patient to Cancer Survivor: Lost in Transition, the
			 Institute of Medicine recommended that individuals with cancer completing
			 primary treatment be provided a comprehensive summary of their care along with
			 a follow-up survivorship plan of treatment.
			(10)Since more than
			 half of all cancer diagnoses occur among elderly Medicare beneficiaries, the
			 problems of providing cancer care are problems of the Medicare program.
			(11)Shortcomings in
			 providing cancer care, resulting in inadequate management of cancer symptoms
			 and insufficient monitoring and treatment of late effects of cancer and its
			 treatment, are related to problems of Medicare payments for such care,
			 inadequate professional training, and insufficient investment in research on
			 symptom management.
			(12)Changes in
			 Medicare payment for comprehensive cancer care, enhanced public and
			 professional education regarding symptom management, and more research related
			 to coordination of care, symptom management and palliative care will enhance
			 patient decisionmaking about treatment options and will contribute to improved
			 care for individuals with cancer from the time of diagnosis of the individual
			 through the end of the life of the individual.
			ICOMPREHENSIVE
			 CANCER CARE UNDER THE MEDICARE PROGRAM
			101.Coverage of
			 cancer care planning services
				(a)In
			 generalSection 1861 of the Social Security Act is
			 amended—
					(1)in subsection
			 (s)(2)—
						(A)by striking
			 and at the end of subparagraph (EE);
						(B)by adding
			 and at the end of subparagraph (FF); and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)comprehensive
				cancer care planning services (as defined in subsection
				(iii));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Comprehensive cancer care planning
		  services(1)The term
				comprehensive cancer care planning services means—
									(A)with respect to an individual who is
				diagnosed with cancer, the development of a plan of care that—
										(i)details, to the greatest extent
				practicable, all aspects of the care to be provided to the individual, with
				respect to the treatment of such cancer, including any curative treatment,
				comprehensive symptom management, and palliative care;
										(ii)is furnished, in person, in
				written form to the individual within a period specified by the Secretary that
				is as soon as practicable after the date on which the individual is so
				diagnosed;
										(iii)is furnished, to the greatest
				extent practicable, in a form that appropriately takes into account cultural
				and linguistic needs of the individual in order to make the plan accessible to
				the individual; and
										(iv)is in accordance with standards
				determined by the Secretary to be appropriate;
										(B)with respect to an individual for whom
				a plan of care has been developed under subparagraph (A), the revision of such
				plan of care as necessary to account for any substantial change in the
				condition of the individual, recurrence of disease, or significant revision of
				the elements of curative or palliative care for the individual, if such
				revision—
										(i)is in accordance with clauses (i),
				(iii), and (iv) of such subparagraph; and
										(ii)is furnished in written form to
				the individual within a period specified by the Secretary that is as soon as
				practicable after the date of such revision;
										(C)with respect to an individual who has
				completed the primary treatment for cancer, as defined by the Secretary (such
				as completion of chemotherapy or radiation treatment), the development of a
				follow-up cancer care plan that—
										(i)describes the elements of the
				primary treatment, including symptom management and palliative care, furnished
				to such individual;
										(ii)provides recommendations for the
				subsequent care of the individual with respect to the cancer involved;
										(iii)is furnished, in person, in
				written form, to the individual within a period specified by the Secretary that
				is as soon as practicable after the completion of such primary
				treatment;
										(iv)is furnished, to the greatest
				extent practicable, in a form that appropriately takes into account cultural
				and linguistic needs of the individual in order to make the plan accessible to
				the individual; and
										(v)is in accordance with standards
				determined by the Secretary to be appropriate; and
										(D)with respect to an individual for whom
				a follow-up cancer care plan has been developed under subparagraph (C), the
				revision of such plan as necessary to account for any substantial change in the
				condition of the individual, diagnosis of a second cancer, or significant
				revision of the plan for follow-up care, if such revision—
										(i)is in accordance with clauses (i),
				(ii), (iv), and (v) of such subparagraph; and
										(ii)is furnished in written form to
				the individual within a period specified by the Secretary that is as soon as
				practicable after the date of such revision.
										(2)The Secretary shall establish
				standards to carry out paragraph (1) in consultation with appropriate
				organizations representing providers of services related to cancer treatment
				and organizations representing survivors of cancer. Such standards shall
				include standards for determining the need and frequency for revisions of the
				plans of care and follow-up plans based on changes in the condition of the
				individual or elements and intent of treatment and standards for the
				communication of the plan to the
				patient.
								.
					(b)PaymentSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended by
			 striking and before (Z) and inserting before the
			 semicolon at the end the following: , and (AA) with respect to
			 comprehensive cancer care planning services described in any of subparagraphs
			 (A) through (D) of section 1861(iii)(1), the amount paid shall be an amount
			 equal to the sum of (i) the national average amount under the physician fee
			 schedule established under section 1848 for a new patient office consultation
			 of the highest level of service in the non-facility setting, and (ii) the
			 national average amount under such fee schedule for a physician certification
			 described in section 1814(a)(2) for home health services furnished to an
			 individual by a home health agency under a home health plan of
			 care.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the first day of the first calendar year that begins
			 after the date of the enactment of this Act.
				IIPROVIDER
			 EDUCATION REGARDING PALLIATIVE CARE AND SYMPTOM MANAGEMENT
			201.Grants to
			 improve health professional education
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities to enable the entities to improve the quality of
			 graduate and postgraduate training of physicians, nurses, and other health care
			 providers in developing cancer care plans for cancer patients and communicating
			 such plans to the individual patients.
				(b)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require. At a minimum, the Secretary shall require that each such
			 application demonstrate—
					(1)the ability to
			 train health professionals in—
						(A)the provision of
			 cancer care that fully coordinates active treatment, symptom management, and
			 palliative care; and
						(B)the communication
			 of a written plan for coordinated cancer care to the patient; and
						(2)the ability to
			 collect and analyze data related to the effectiveness of such training
			 programs.
					(c)EvaluationThe
			 Secretary shall develop and implement a plan for evaluating the effects of the
			 training programs funded under this section.
				(d)DefinitionsIn
			 this section:
					(1)The term eligible entity means
			 an entity that is—
						(A)a cancer center
			 (including an NCI-designated cancer center);
						(B)an academic health
			 center;
						(C)a physician
			 practice;
						(D)a school of
			 nursing;
						(E)a visiting nurse
			 association;
						(F)a home care
			 agency; or
						(G)a private
			 nonprofit organization with expertise and experience in health provider
			 training.
						(2)The term
			 NCI-designated cancer center means a cancer center receiving funds
			 through a P30 Cancer Center Support Grant of the National Cancer
			 Institute.
					(3)The term
			 Secretary means the Secretary of Health and Human Services.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for each of the fiscal years 2013 through
			 2017.
				202.Grants to
			 improve continuing professional education
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities to improve the quality of continuing professional
			 education provided to qualified individuals regarding the development and
			 communication of written cancer care plans that outline a system of care that
			 coordinates active treatment and palliative care.
				(b)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require. At a minimum, the Secretary shall require that each such
			 application demonstrate—
					(1)experience in
			 sponsoring continuing professional education programs;
					(2)the ability to
			 reach health care providers and other professionals who are engaged in cancer
			 care with such continuing professional education programs;
					(3)the capacity to
			 develop innovative training programs aimed at enhancing the delivery of
			 coordinated cancer care that includes appropriate symptom management and
			 palliative care; and
					(4)the ability to
			 evaluate the effectiveness of such professional education and training
			 programs.
					(c)EvaluationThe Secretary shall develop and implement a
			 plan for evaluating the effects of the continuing professional education and
			 training programs funded under this section.
				(d)DefinitionsIn
			 this section:
					(1)The term
			 eligible entity means an entity that is—
						(A)a cancer center
			 (including an NCI-designated cancer center);
						(B)an academic health
			 center;
						(C)a school of
			 nursing;
						(D)a professional
			 society that supports continuing professional education programs; or
						(E)a private nonprofit organization with
			 expertise and experience in health provider training.
						(2)The term
			 NCI-designated cancer center means a cancer center receiving funds
			 through a P30 Cancer Center Support Grant of the National Cancer
			 Institute.
					(3)The term
			 qualified individual means a physician, nurse, social worker,
			 chaplain, psychologist, or other individual who is involved in providing
			 comprehensive cancer care, including active treatment, symptom management, and
			 palliative care, to cancer patients.
					(4)The term
			 Secretary means the Secretary of Health and Human Services.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for each of the fiscal years 2013 through
			 2017.
				IIIRESEARCH ON
			 TOPICS RELATED TO COORDINATION OF CARE, SYMPTOM MANAGEMENT, AND PALLIATIVE CARE
			 FOR CANCER PATIENTS
			301.Research
			 program
				(a)In
			 generalThe Secretary of Health and Human Services shall provide
			 investment, through existing research programs, for research on topics related
			 to cancer care planning, cancer care coordination, symptom management,
			 palliative care, and comprehensive survivorship care.
				(b)ParticipationIn
			 carrying out the research authorized under this section, the Secretary should
			 provide for the participation of institutes and centers of the National
			 Institutes of Health, the Centers for Medicare & Medicaid Services, and any
			 other national research institute that has been engaged in research described
			 in subsection (a).
				(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for each of the fiscal years 2013 through
			 2017.
				
